 In the-Matter of EDWIN H. BLIJManalINTERNATIONAL LADIES' GARMENTWORKERS UNION, AFFILIATED WITH TIIE AMERICAN FEDERATION OFLABORCase No. 15-R-1196.-Decided September 23,1944Mr. Lawrence A. Molony,of New Orleans, La., for the Company.Mr. Joseph Jacobs,of Atlanta, .Ga., algidMr. John S. Martin,,ofChattanooga, Tenn., for the Union.Mr. Jack Mantel,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by International Ladies' GarmentWorkers Union, affiliated with the American Federation of Labor,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Edwin H.Blum, New Orleans, Louisiana, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before LeRoy Marceau, Trial Examiner. Said hear-ing was held at New Orleans, Louisiana, on August 28, 1944. TheCompany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses;-and,to ,introduce evidence -bearing on the issues.The TrialExaminer's' rulings' made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEdwin H. Blum is an individual engaged in the manufacture ofclothing, maintaining his principal place of business at New Orleans,Louisiana..During "the year 1943, the Company purchased raw58 N. L. R. B., No. 102.519 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterialsvalued' at $50,000, approximately 95 percent of which wasshipped to its plant from points outside the State of Louisiana.Dur-ing the sameperiod, the Company's finished products exceeded $50,000in value, 50 percent of which was sold and shipped to pointsoutsidethe State.We find that the Companyis engaged in commercewithinthe mean-,ing ofthe National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDInternational Ladies' Garment Workers Union, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusivebargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantialnumber of em-ployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union claims that all production and maintenance employeesof the Company, excluding clerical and supervisory employees, con-stitute an appropriate unit.The Company contends as appropriate, separate units for sewingmachine operators, cutters, pressers, inspectors, shipping clerks, andthe machinist.In support of its contention, the Company insists thatthere is no community of interest among the various departments.Evidence introduced at the hearing, however, shows that- there is nosuch diversity of duties among the employees as would warrant sepa-rate units such,as the-Company contends to be -appropriate'.We find that all production and maintenance employees of the Com-pany, excluding office employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the-meaning of Section 9 (b) of the Act.'The Board agent reported that the Union submitted 127 application cards, and thatthere are 149 employees in the appropriate unit EDWIN H. BLUM521V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen-be, resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Edwin H. Blum,ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during thesaid pay-roll -period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-national Ladies' Garment Workers Union, affiliated with the Amer-ican-Federation-of Labor;,for the purposes of collective bargaining.